DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The Amendment filed on January 08, 2021 has been entered. Claims 1, 4–5, 11–12, and 20 have been amended. Claim 3 has been cancelled. Thus, claims 1–2 and 4–20 are pending and rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1–2 and 4–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–2 and 4–20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

receiving, by a dispensing, . . ., a first distributed ledger transaction associated with a distributed blockchain ledger that i) identifies an item, ii) identifies a container associated with and containing the item, iii) includes a status indicator in a first state identifying the item as present in the container, and iv) includes an authorization code associated with a mobile, . . ., wherein the dispensing system includes a plurality of participants that are each configured to independently manage a copy of the distributed blockchain ledger and to synchronize each copy of the distributed blockchain ledger with other copies of the distributed blockchain ledger;;
receiving the authorization code from the mobile, . . .;
creating a second distributed ledger transaction based on the first distributed ledger transaction that changes the status indicator to a second state identifying the item as authorized for dispensing;
responsive to the creation of the second distributed ledger transaction, autonomously providing access to the item; 
creating, by the dispensing system, a third distributed ledger transaction based on the second distributed ledger transaction that changes the status indicator to a third state identifying the item as dispensed; and
autonomously providing, by the dispensing, . . ., access to the plurality of participants for the item with a synchronized copy of the distributed blockchain ledger.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles as well as commercial or legal interactions (e.g., gathering transaction data related to an item and using various distributed ledgers to track the status of the item).
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0009] of the specification). 
Dependent claims 2, 4–10 and 12–19 have been considered and do not integrate the abstract idea into a practical application. The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. 
None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. For example, claim 2 contains the limitation the “dispensing system includes a plurality of participants that are each configured to independently manage a copy of a distributed blockchain ledger.” This limitation is simply adding details to the abstract idea of tracking an item via a distributed ledger. Claim 4 includes the limitation that 
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Response to Arguments
5. Applicant’s arguments filed on January 08, 2021 have been fully considered. 
Alice/Mayo analysis in view of the amended claims, including consideration of the USPTO Guidance as applied to those claims. The abstract idea has been restated herein in the 35 U.S.C. §101 rejection analysis in light Applicant’s amendments to the limitations of the claims. 

Prior Art Not Relied Upon
6. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons: 
1. Achkir (U.S. Publication No. 2020/0118086) teaches systems and methods for managing a replacement process based on a product using a blockchain system. 
2. VIVIER (U.S. Publication No. 2018/0211213) teaches systems and methods that indicate when a product has arrived at a destination and determine an attribute of a product which is included in a blockchain. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/Amit Patel/
Examiner
Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696